United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41364
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROOSEVELT HOLLIS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Eastern District of Texas
                     USDC No. 1:95-CR-105-1
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Roosevelt Hollis, federal prisoner # 10019-078, appeals the

district court’s denial of his post-conviction motion for a

sentence reduction relating to his 1995 drug-trafficking

convictions.   Hollis asserts that he is entitled to a downward

departure based on his “substantial assistance” in the

prosecution of a separate case.   Citing principles of contract

law, Hollis contends that the Government was bound to honor its

alleged promise to move for a sentence reduction based on/in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41364
                                 -2-

exchange for Hollis’ grand jury testimony.     Hollis asserts that

the Government’s unwillingness to move for a sentence reduction

stemmed from Hollis’ refusal to oblige subsequent requests for

his assistance in other criminal investigations.

     Federal Rule of Criminal Procedure 35(b) provides that the

district court, on motion of the Government, may reduce a

sentence to reflect a defendant’s subsequent, substantial

assistance in the investigation or prosecution of another person

who has committed an offense.    By its plain language, Rule 35(b)

authorizes the Government, not the defendant, to file a motion

seeking a reduced sentence.     See United States v. Early, 27 F.3d

140, 141 (5th Cir. 1994).   When the Government agrees to file a

substantial assistance motion, the Government’s refusal to file

the motion is not reviewable unless that refusal is based on an

unconstitutional motive such as race or religion.      Wade v. United

States, 504 U.S. 181, 185 (1992); United States v. Sneed, 63 F.3d

381, 389 n.6 (5th Cir. 1995).    The mere claim that a defendant

provided substantial assistance does not warrant a remedy, and

general allegations of improper motive are insufficient to

establish a constitutional violation.      Wade, 504 U.S. at 186.

     Hollis’ arguments in support of his motion for downward

departure are based on little more than the unsubstantiated claim

that he provided substantial assistance in the investigation of a

separate criminal case.   Hollis fails to demonstrate that the

Government agreed to file a substantial assistance motion in
                          No. 02-41364
                               -3-

exchange for his grand jury testimony.   Even if such an agreement

did exist, the Government’s failure to file the motion is not

reviewable since Hollis’ general allegations of improper motive

are insufficient establish a constitutional violation.   Wade, 504

U.S. at 186.

     AFFIRMED.